Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
DETAILED ACTION
This application is a 371 of PCT/EP2018/079234.
The amendment filed on July 12, 2022 has been entered.
Claims 1, 4-9, and 11-27 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I with a species election of (1) modified LuxA subunit having at least 80% sequence identity to SEQ ID NO:2 as the parent luciferase and (2) amino acid modification at position 170 of SEQ ID NO:2 as the amino acid modification made in said parent the reply filed on July 12, 2022 is acknowledged.
Claims 5-8 and 13-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species/invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 12, 2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 23, 2020 and May 8, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.   
	 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1 and 9 and claims 4 and 11-12 depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 9 recite the limitation “activity”.  The metes and bounds of the limitation in the context of the above claims are not clear to the Examiner. It is unclear what functions of the luciferase is encompassed by the limitation, enzyme activity, increased light production, slower signal decay, specific activity, substrate specificity, and etc.  Therefore, it is unclear which modified luciferases are encompassed by the claim.  Clarification is requested.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 9, and 11-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.'' The phrase “an amino acid sequence” of the limitation “LuxA subunit of the control luciferase has an amino acid sequence of SEQ ID NO:2” of claims 1 and 9 has been broadly interpreted to encompass a luciferase comprising as little as two contiguous amino acids of SEQ ID NO:2.  Therefore, the claims encompass any modified bacterial luciferase having any improved activity compared to the control bacterial luciferase, wherein the LuxA subunit of the modified bacterial luciferase has at least 80% sequence identity to any LuxA subunit comprising any two contiguous amino acids of SEQ ID NO:2 and comprises a 170X/R amino acid modification and any other amino acid modification.  Thus, the claims are directed to a genus of polypeptides having unknown structure but having luciferase activity and a genus of improved activity.
As indicated in MPEP 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus. In addition, MPEP 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
The recitation of “improved activity” fails to provide a sufficient description of the genus as it merely describes the functional features of the genus without providing any definition of the structural features of the species within the genus.   The specification does not specifically define any of the species that fall within the genus.  The specification does not define any structural features commonly possessed by members of the genus that distinguish them from others.  One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus.   
The specification is limited to specific mutants of a single luciferase, the Aliivibrio (Vibrio) fischeri luciferase having the amino acid sequence of SEQ ID NO:2, wherein the mutants consist of a single amino acid substitution, such as C170R and others identified in Table 1 of the instant specification, and having increased light production and/or slower signal decay compared to the luciferase having the amino acid sequence of SEQ ID NO:2. While MPEP 2163 acknowledges that in certain situations “one species adequately supports a genus,” it also acknowledges that “[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus.” In view of the widely variant species encompassed by the genus, the few mutants described is not enough and does not constitute a representative number of species to describe the whole genus and there is no evidence on the record of the relationship between the structure of the mutants described in Table 1 of the instant specification and the structure of the mutants encompassed by the claimed genus.  Therefore, the specification fails to describe a representative species of the claimed genus. 
Further, with the aid of a computer, one of skill in the art could identify all of the polypeptides having 80% sequence identity to the LuxA subunit of SEQ ID NO:2 or variants of SEQ ID NO:2 having one or more amino acid modifications.  However, there is no teaching regarding which amino acids or which 20% of the amino acids can vary from SEQ ID NO:2 and result in a polypeptide having luciferase activity and any improved activity.
An important consideration is that structure is not necessarily a reliable indicator of function.  In the instant case, there is no disclosure relating similarity of structure to conservation of function.  Conservation of structure is not necessarily a surrogate for conservation of function.  Since the claimed invention is that of an enzyme, and there is no disclosure of the domains responsible for luciferase activity and any improved activity for any luciferase having unknow structure, the absence of information may be persuasive that those of skill in the art would not take the disclosure as generic.  
While general knowledge in the art may have allowed one of skill in the art to identify other polypeptides expected to have the same or similar tertiary structure, there is not general knowledge in the art about luciferase activity and any improved activity of any luciferase having unknown structure to suggest that general similarity of structure confers said activity.  Accordingly, one of skill in the art would not accept the disclosure the single mutants of SEQ ID NO:2 as representative of other polypeptides having luciferase activity and any improved activity.
Given this lack of description of the representative species encompassed by the genus of the claims, the specification fails to sufficiently describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize that applicants were in possession of the inventions of claims 1, 4, 9, and 11-12. 
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.
 
Claims 1, 4, 9, and 11-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for specific mutants of a single luciferase, the Aliivibrio (Vibrio) fischeri luciferase having the amino acid sequence of SEQ ID NO:2, wherein the mutants consist of a single amino acid substitution, such as C170R and others identified in Table 1 of the instant specification, and having increased light production and/or slower signal decay compared to the luciferase having the amino acid sequence of SEQ ID NO:2, does not reasonably provide enablement for any polypeptide having unknown structure but having luciferase activity and any improved activity.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988). They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.
The breadth of the claims.
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.'' The phrase “an amino acid sequence” of the limitation “LuxA subunit of the control luciferase has an amino acid sequence of SEQ ID NO:2” of claims 1 and 9 has been broadly interpreted to encompass a luciferase comprising as little as two contiguous amino acids of SEQ ID NO:2.  Therefore, the claims encompass any modified bacterial luciferase having any improved activity compared to the control bacterial luciferase, wherein the LuxA subunit of the modified bacterial luciferase has at least 80% sequence identity to any LuxA subunit comprising any two contiguous amino acids of SEQ ID NO:2 and comprises a 170X/R amino acid modification and any other amino acid modification.  Thus, the claims are directed to any polypeptide having unknown structure but having luciferase activity and any improved activity.
The claims are not commensurate with the enablement provided by the disclosure with regard to the extremely large number of polypeptides.  In the instant case, the specification is limited to specific mutants of a single luciferase, the Aliivibrio (Vibrio) fischeri luciferase having the amino acid sequence of SEQ ID NO:2, wherein the mutants consist of a single amino acid substitution, such as C170R and others identified in Table 1 of the instant specification, and having increased light production and/or slower signal decay compared to the luciferase having the amino acid sequence of SEQ ID NO:2
The quantity of experimentation required to practice the claimed invention based on the teachings of the specification.
While enzyme isolation techniques, recombinant and mutagenesis techniques were known in the art at the time of the invention, e.g. mutagenesis, and it is routine in the art to screen for variants comprising multiple substitutions or multiple modifications as encompassed by the instant claims, the specific amino acid positions within the protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the result of such modifications is unpredictable.  In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g. multiple substitutions.   
In the absence of: (a) rational and predictable scheme for making any variants of SEQ ID NO:2 having unknown structure and having luciferase activity and any improved activity, and (b) a correlation between structure and the function of having luciferase activity and any improved activity, the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.  One of skill in the art would have to test these infinite possible polypeptides to determine which polypeptides have luciferase activity and any improved activity.  While enablement is not precluded by the necessity for routine screening, if a large amount of screening is required, as is the case herein, the specification must provide a reasonable amount of guidance which respect to the direction in which the experimentation should proceed so that a reasonable number of species can be selected for testing.  In view of the fact that such guidance has not been provided in the instant specification, it would require undue experimentation to enable the full scope of the claims.  
The state of prior art, the relative skill of those in the art, and predictability or unpredictability of the art.
Since the amino acid sequence of the mutant determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e. expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function.  In the instant case, neither the specification or the art provide a correlation between structure and activity such that one of skill in the art can envision the structure of any polypeptides having luciferase activity and any improved activity or predict said function of a polypeptide from its primary structure.  In addition, the art does not provide any teaching or guidance as to (1) which amino acids within the polypeptide of SEQ ID NO:2 that can be modified and which ones are conserved such that one of skill in the art can make the recited polypeptides having luciferase activity and any improved activity, (2) which segments of the polypeptide of SEQ ID NO:2 are essential for having luciferase activity and any improved activity, and (3) the general tolerance of the polypeptide of SEQ ID NO:2 to structural modifications and the extent of such tolerance.  The art clearly teaches that changes in a protein's amino acid sequence to obtain the desired activity without any guidance/knowledge as to which amino acids in a protein are required for that activity is highly unpredictable. At the time of the invention there was a high level of unpredictability associated with altering a polypeptide sequence with an expectation that the polypeptide will maintain the desired activity. For example, Studer (Residue mutations and their impact on protein structure and function: detecting beneficial and pathogenic changes.  Biochem. J. (2013) 449, 581–594.  – form PTO-892) teach that (1) protein engineers are frequently surprised by the range of effects caused by single mutations that they hoped would change only one specific and simple property in enzymes, (2) the often surprising results obtained by experiments where single mutations are made reveal how little is known about the rules of protein stability, and (3) the difficulties in designing de novo stable proteins with specific functions. 
The amount of direction or guidance presented and the existence of working examples.  
The specification is limited to the teaching of specific mutants of a single luciferase, the Aliivibrio (Vibrio) fischeri luciferase having the amino acid sequence of SEQ ID NO:2, wherein the mutants consist of a single amino acid substitution, such as C170R and others identified in Table 1 of the instant specification, and having increased light production and/or slower signal decay compared to the luciferase having the amino acid sequence of SEQ ID NO:2.   However, the speciation fails to provide any information as to (1) specific substrates associated with any polypeptide having at least 80% sequence identity to the LuxA subunit of SEQ ID NO:2 or any variant of SEQ ID NO:2 or (2) structural elements required in a polypeptide having luciferase activity and any improved activity.  No correlation between structure and function of having luciferase activity and any improved activity has been presented.  There is no information or guidance as to which amino acid residues in the polypeptide of SEQ ID NO:2 that can be modified and which ones are to be conserved to create a polypeptide having luciferase activity and any improved activity.  
Thus, in view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, the high level of unpredictability of the prior art in regard to structural changes and their effect on function and the lack of knowledge about a correlation between structure and function, an undue experimentation would be necessary one having ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims.   The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of polypeptides having the desired biological characteristics recited in the claims are unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 9, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shen (CN 104178463 - form PTO-892 and English Translation of CN 104178463 – form PTO-892).
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.'' The phrase “an amino acid sequence” of the limitation “LuxA subunit of the control luciferase has an amino acid sequence of SEQ ID NO:2” recited in claims 1 and 9 has been broadly interpreted to encompass a luciferase comprising as little as two contiguous amino acids of SEQ ID NO:2.  
 Regarding claims 1 and 11, Shen discloses a modified bacterial luciferase (luxAB) having the amino acid sequence of SEQ ID NO:1 and having an improved fluorescent intensity compared to the control luciferase (see the abstract, [0033], Picture 1, and see the sequence alignment below).  The luxA subunit of the luciferase of Shen has at least 80% sequence identity to as little as two contiguous amino acids of SEQ ID NO:2 of the instant application, a D residue at the position corresponding to 264 of SEQ ID NO:2 of the instant application and a D residue at the position corresponding to 286 of SEQ ID NO:2 of the instant application (see the abstract, [0033], Picture 1, and see the sequence alignment below).  Regarding claim 9, Shen discloses a modified bacterial luciferase (luxAB) having the amino acid sequence of SEQ ID NO:1 and having an improved fluorescent intensity compared to the control luciferase (see the abstract, [0033], Picture 1, and see the sequence alignment below).  The luxA subunit of the luciferase of Shen has at least 80% sequence identity to as little as two contiguous amino acids of SEQ ID NO:2 of the instant application, wherein a C residue is not at the position corresponding to 170 of SEQ ID NO:2 of the instant application, an N residue is not at the position corresponding to 264 and an N residue is not at the position corresponding to 286 (see the abstract, [0033], Picture 1, and see the sequence alignment below).  Since the instant claims are drawn to a product, which may be produced by the recited modification/starting material or not, Examiner takes the position that the luciferase of Shen reads on the instant claims.  Whether the claimed product is obtained from SEQ ID NO:2 of the instant application or obtained from any source, as long as the resulting product has the structural limitations recited in the claims, the product is still the same and is within the scope of the claimed invention. See MPEP 2113. Therefore, the reference of Shen anticipates claims 1, 9, and 11.

Claim Objections
Applicant is advised that should claims 1 and 4 be found allowable, claims 11 and 12, respectively, will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  Claim 11 is a duplicate of claim 1.  Claim 12 is a duplicate of claim 4.

Conclusion

	Claims 1, 4-9, 11-27 are pending.

	Claims 5-8 and 13-27 are withdrawn.

	Claims 1, 4, 9, and 11-12 are rejected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652                          


Sequence alignment between SEQ ID NO:2 of the instant application (“Qy”) and SEQ ID NO:2 of Shen (“Db”)


BBU21854
ID   BBU21854 standard; protein; 702 AA.
XX
AC   BBU21854;
XX
DT   12-MAR-2015  (first entry)
XX
DE   Photorhabdus luminescens luciferase (luxAB).
XX
KW   enzyme production; lucifersae; luxA; luxB.
XX
OS   Photorhabdus luminescens.
XX
CC PN   CN104178463-A.
XX
CC PD   03-DEC-2014.
XX
CC PF   27-APR-2013; 2013CN-10151132.
XX
PR   27-APR-2013; 2013CN-10151132.
XX
CC PA   (UYNW-) UNIV NORTHWEST A & F.
XX
CC PI   Shen X,  Song Y,  Wang Y,  Cui B,  Si M;
XX
DR   WPI; 2015-07830A/09.
XX
CC PT   Preparing enhanced monomer bacterial luciferase luxAB comprises obtaining
CC PT   a purpose gene, a recombinant expression carrier, and an expression 
CC PT   strain containing a recombinant expression plasmid.
XX
CC PS   Disclosure; SEQ ID NO 1; 15pp; Chinese.
XX
CC   The present invention relates to a novel method for preparing an enhanced
CC   monomer bacterial luciferase luxAB. The method comprises: obtaining a 
CC   purpose gene, a recombinant expression carrier, and an expression strain 
CC   containing a recombinant expression plasmid; inducing expression of 
CC   target protein, purification of protein, and purification of enhanced 
CC   monomer bacterial luciferase. The method is simple, growing period is 
CC   short, low cost and has easy purification process, and stable. The 
CC   present sequence is a Photorhabdus luminescens luciferase (luxAB), 
CC   prepared by the method of invention. Note: The present sequence is the 
CC   only sequence given in the sequence table on page 12 of the patent.
XX
SQ   Sequence 702 AA;

  Query Match             67.1%;  Score 1269.5;  DB 22;  Length 702;
  Best Local Similarity   66.6%;  
  Matches  235;  Conservative   48;  Mismatches   69;  Indels    1;  Gaps    1;

Qy          1 MKFGNICFSYQPPGETHKQVMDRFVRLGIASEEVGFDTYWTLEHHFTEFGLTGNLFVAAA 60
              |||||   :||||  :  :|| | |:||  ||| |||| | |||||||||| || :||||
Db          1 MKFGNFLLTYQPPQFSQTEVMKRLVKLGRISEECGFDTVWLLEHHFTEFGLLGNPYVAAA 60

Qy         61 NLLGRTKTLNVGTMGVVIPTAHPVRQLEDVLLLDQMSKGRFNFGTVRGLYHKDFRVFGVD 120
               ||| || |||||  :|:|||||||||||| |||||||||| ||  ||||:||||||| |
Db         61 YLLGATKKLNVGTAAIVLPTAHPVRQLEDVNLLDQMSKGRFRFGICRGLYNKDFRVFGTD 120

Qy        121 MEESRAITQNFYQMIMESLQTGTISSDSDYIQFPKVDVYPKVYSK-NVPTCMTAESASTT 179
              |  |||: : :| :|   :  | : :|:::|:| || | |  ||:   |  : |||||||
Db        121 MNNSRALAECWYGLIKNGMTEGYMEADNEHIKFHKVKVNPAAYSRGGAPVYVVAESASTT 180

Qy        180 EWLAIQGLPMVLSWIIGTNEKKAQMELYNEIATEYGHDISKIDHCMTYICSVDDDAQKAQ 239
              || |  ||||:||||| |||||||:|||||:| ||||||  ||||::|| ||| |: ||:
Db        181 EWAAQFGLPMILSWIINTNEKKAQLELYNEVAQEYGHDIHNIDHCLSYITSVDYDSIKAK 240

Qy        240 DVCREFLKNWYDSYVNATNIFNDSNQTRGYDYHKGQWRDFVLQGHTNTNRRVDYSNGINP 299
              ::||:|| :||||||||| ||:||:||||||::|||||||||:|| :||||:|||  |||
Db        241 EICRKFLGHWYDSYVNATTIFDDSDQTRGYDFNKGQWRDFVLKGHKDTNRRIDYSYEINP 300

Qy        300 VGTPEQCIEIIQRDIDATGITNITCGFEANGTEDEIIASMRRFMTQVAPFLKE 352
              ||||::||:|||:|||||||:|: |||||||| |||:|||: | : | |||||
Db        301 VGTPQECIDIIQKDIDATGISNVCCGFEANGTVDEIVASMKLFQSDVMPFLKE 353